DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Funatsu (US Patent Application Publication No. 2012/0320274) in view of Roux (US Patent Publication No. 2013/0069972).
With reference to claim 1, Funatsu discloses a display apparatus (Fig. 1), comprising:
an electro-luminescence display including a plurality of light-emitting pixels (see paragraph 82, Fig. 1); and
circuitry (10) configured to:
generate output image data based on an image process on input image data of an image (input video signal; see paragraphs 28, 48, Fig. 1); 
determine a gain value (32) based on a first luminance information value and current information (31) (in teaching first control system performs luminance control wherein the frame average current is equivalent to a luminance value; see paragraphs 36-38, Fig. 1), wherein the first luminance information value is a portion of the input image data corresponding to a pixel of the plurality of light-emitting pixels (in teaching display device 20) (see paragraphs 30-31, 82; Fig. 1); and
the current information indicates a magnitude of current that is consumed for display of the output image data (in teaching frame-
While disclosing all that is required as explained above, Funatsu fails to specifically disclose acquiring a saturation value and generating a second luminance information value based on an increase in the saturation value as recited.
Roux discloses a display processing method of increasing the color saturation values of at least one pixel of an image (see paragraphs 36, 38) wherein the circuitry (100) (see Fig. 1) is configured to acquire a saturation value in a Hue-Saturation-Value (HSV) color space from a first luminance information value (104) (see paragraphs 38-40); determine a gain value (SFmaxH) based on the first luminance information value (104) (see paragraph 50; Fig. 1); select a parameter (luminance or chrominance values) from a plurality of parameters of the image based on the saturation value (see paragraph 55); wherein the selected parameter is a first parameter (value of luminance correction; see Fig. 2) of the plurality of parameters, based on the saturation value (SFp) is less than or equal to a specific saturation value (1000-2000), and the selected parameter is a second parameter (value of luminance correction; see Fig. 2) of the plurality of parameters, based on the saturation value (SFp) is greater than the specific saturation value (1000-2000) (see paragraphs 49-50, 65-66; Figs. 2, 5A-C); correct the gain value based on the selected parameter (see 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to allow the usage of a correction process similar to that which is taught by Roux to be carried out in an image processing circuit similar to that which is taught by Funatsu to thereby limit color saturation based on characteristics of the image to prevent oversaturation and image degradation (see Roux; paragraphs 5, 93).


Claims 2-5 and 9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Funatsu and Roux as applied to claim 1 above, and further in view of Inoue et al. (US Patent Publication No. 2005/0285828; hereinafter Inoue).
With reference to claim 2, Funatsu and Roux discloses all that is required as explained above with reference to claim 1, wherein Funatsu further discloses an electroluminescent display (20), however there fails to be disclosure of the details of the pixels of the display as recited.
Inoue discloses an electroluminescent display device (3) wherein each pixel of the plurality of light-emitting pixels comprises a red sub-pixel, a 
Therefore one of ordinary skill in the art would have been motivated to allow the usage of a red, green, blue, and white sub-pixel arrangement similar to that which is taught by Inoue to be carried out in an electroluminescent display device having image processing similar to that which is taught by Funatsu and Roux to thereby produce quality light-emission (Inoue; paragraph 122).

With reference to claim 3, Funatsu, Roux, and Inoue disclose all that is required as explained above with reference to claim 2, wherein Inoue further discloses that the green sub-pixel is adjacent to the blue sub-pixel (see Fig. 1).

With reference to claim 4, Funatsu, Roux, and Inoue disclose all that is required as explained above with reference to claim 2, wherein Inoue further discloses that the white sub-pixel is adjacent to the blue sub-pixel (see Fig. 36).

With reference to claim 5, Funatsu and Roux discloses all that is required as explained above with reference to claim 1, wherein Funatsu further discloses the usage of an electroluminescent display device, however 
Inoue discloses that the electroluminescent display devices emits a first luminosity factor of color light emitted by the white sub-pixel is at least equal to a second luminosity factor for the green sub-pixel (in teaching that the RGB input signal values are equal to the value of the target white; see paragraph 63).

With reference to claim 9, Funatsu and Roux discloses all that is required as explained above with reference to claim 1, wherein Funatsu further discloses the usage of an electroluminescent display device, however there fails to be specific disclosure of the input image information contains red, green, and blue luminance information as recited.
Inoue discloses that the electroluminescent display devices (3) receives second luminance information value (corrected value) is based on red luminance information, green luminance information, and blue luminance information (input luminance values) (see paragraph 90; Fig. 1).
Therefore one of ordinary skill in the art would have been motivated to allow the usage of a red, green, blue, luminance correction similar to that which is taught by Inoue to be carried out in an electroluminescent display device having image processing similar to that which is taught by Funatsu and Roux to thereby produce quality light-emission (Inoue; paragraph 122).


Claims 7 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Funatsu and Roux as applied to claim 1 above, and further in view of Han et al. (US Patent Publication No. 2008/0310752; hereinafter Han).
With reference to claim 7, Funatsu and Roux disclose all that is required as explained above with reference to claim 1, however fail to disclose increasing the gain value based on a decrease of an area of an image object and an increase of the first luminance information value as recited.
Han discloses a system and method for a display device (see Figs. 1-2) including a plurality of light-emitting pixels (P) (see Fig. 2) and circuitry (see Figs. 1, 5) to generate output image data (OUT) based on an image process on input image data (IN) of an image (201) (see paragraphs 29, 31), wherein the circuitry is configured to determine a gain value (contrast gain) based on the first luminance information value (unique luminance; see paragraph 35, 49-50), and increase the gain value (see paragraphs 10, 54) based on: a decrease of an area of an image object  (image blocks) in the image; (see paragraphs 10, 54, 87), wherein the pixel (center pixel) belongs to the area of the image object (see paragraph 90); and an increase of the first luminance information value relative to an average value of the input 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to allow the usage of a correction process similar to that which is taught by Han to be carried out in an image processing circuit similar to that which is taught by Funatsu and Han to thereby limit enhancing contrast by increasing or decreasing a luminance depending on an area of an image (see Han; paragraph 10).



Response to Arguments
Applicant's arguments filed 09/23/2021 have been fully considered but they are not persuasive. While the applicant argues that the combination of Funatsu and Roux fails to teach the newly presented feature of selecting a first parameter based on the saturation value being less than or equal to a specific saturation value, and selecting a second parameter based on the saturation value being greater than a specific saturation value as recited.  The examiner finds that Roux discloses this feature in teaching adjusting the value of the luminance values applied to the pixel based on the saturation .


Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
KIM et al. (US2009/0059078) discloses a system and method for image processing of a RGBW image signal converted into an HSV space to calculate the image classification parameter including an average luminance value and saturation data of each frame of the image signal (see abstract; paragraphs 14-16, 40-50; Figs. 1, 5-8).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALECIA DIANE ENGLISH whose telephone number is (571)270-1595.  The examiner can normally be reached on Mon.-Fri. 7:00am-3:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADE/Examiner, Art Unit 2625                                                                                                                                                                                                        

/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625